Kirkpatrick, J.,
dissenting,
with whom Almond, J., joins.
Congress has expressly forbidden an allowance for impurities contained in imported seeds. The majority holds that cone particles and pieces of stem mixed with the imported seeds are not impurities but rather a separate commodity. In any common sense view of the matter, the importer was importing tree seeds; and the worthless trash with which they were mixed was matter that had to be separated and discarded. It seems to me that this worthless trash corresponds more nearly to the ordinary meaning of the word “impurities” than to “crude vegetable matter, n.s.p.f.” True, it is crude vegetable matter, but where crude vegetable matter constitutes the impurity in seeds, Congress has forbidden an allowance.